     Case 4:20-cv-00170-WTM-CLR Document 14 Filed 03/02/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


DEBORAH C. PISANO,


       Plaintiff,

V.                                              CASE NO. CV420-170


SOCIAL SECURITY ADMINISTRATION,


       Defendant.




                                   ORDER


      Before   the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 9), to which Plaintiff has filed an objection

(Doc. 13). The objection fails to address all of the deficiencies

identified by the Magistrate Judge and simply states that "the ALJ

made an improper decision in my case." (Doc. 13 at 1.) After a

careful de novo review of the record, the Report and Recommendation

(Doc. 9) is ADOPTED as the Court's opinion in this case. Therefore,

Plaintiff's Complaint (Doc. 1) is DISMISSED and Plaintiff's Motion

for Leave to Proceed In Forma Pauperis (Doc. 11) is DISMISSED AS

MOOT. The Clerk of Court is DIRECTED to CLOSE this case.

      SO ORDERED this ^ " day of March 2021.


                                    WILLIAM T. MOORE,
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
